Citation Nr: 0406776	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  96-12 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York


THE ISSUE

Entitlement to an increased rating in excess of 20 percent 
for a service-connected back disability, for the period prior 
to April 25, 2001, including the question of assignment of an 
effective date for a 60 percent rating for that disability 
earlier than said date.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his father




ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from September 1989 to 
August 1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision by the 
New York, New York, Regional Office (RO), which confirmed a 
10 percent evaluation for a service-connected back 
disability.  A May 1996 RO hearing was held.  In August 1996, 
the hearing officer granted an increased rating of 20 percent 
for said disability, effective September 1, 1992.  Appellant 
subsequently continued the appeal.  See also AB v. Brown, 
6 Vet. App. 35 (1993).  

In a December 2002 rating decision, the RO, in part, 
increased the evaluation for the service-connected back 
disability from 20 percent to 60 percent, effective January 
25, 2002.  A July 2003 rating decision granted an earlier 
effective date of April 25, 2001 for the 60 percent rating 
assigned for the service-connected back disability and 
appellant appealed that effective date assigned.  
Consequently, the Board has reframed the issue on appeal as 
that delineated on the title page of this REMAND, and will 
proceed accordingly.  

This appeal is being REMANDED to the RO, via the Appeals 
Management Center in Washington, DC; and VA will provide 
notice if further action is required on appellant's part.


REMAND

With regards to a procedural matter, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), as codified at 38 U.S.C.A. § 5100 et seq., (West 
2002) became law.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.  This change in the law is generally considered 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. 
§ 3.159 (2003)); and VAOPGCPREC 7-2003 (Nov. 19, 2003).  
However, the evidentiary record does not currently include 
any letter from the RO informing appellant and his 
representative of the Veterans Claims Assistance Act of 2000 
and its applicability with regards to the appellate issue.  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Due to this procedural due process concern, a remand of the 
case appears necessary.  

With regards to another procedural matter, it does not appear 
from the Statement of the Case and Supplemental Statements 
that the RO has provided appellant any laws and regulations 
on the earlier effective date appellate issue.  

Additionally, appellant's representative submitted to the RO 
a 2001 Social Security Administration (SSA) Notice of Award 
for disability benefits.  It is unclear from the record, 
however, whether the RO has ever specifically attempted to 
obtain any Administrative Law Judge's decision and medical 
records that might be associated with the SSA claim filed by 
appellant.  Such records, if any, associated with appellant's 
SSA disability benefits claim might be material in deciding 
said appellate issue on remand; and, consequently, the RO 
should attempt to obtain them prior to final appellate 
consideration.  See Masors v. Derwinski, 2 Vet. App. 181, 
187-89 (1992), and Murincsak v. Derwinski, 2 Vet. App. 363, 
369-72 (1992).  Furthermore, although the record indicates 
post-service employment, it is unclear from the record 
whether there has been a specific attempt to obtain any 
employment medical records that might be relevant.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims 
folders and ensure that all VCAA 
notice obligations have been 
satisfied with respect to the 
appellate issue, in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other 
applicable legal precedent.  See 
Quartuccio.  

2.  The RO should request appellant 
to provide any additional VA and 
non-VA medical records (not already 
submitted) that he may have in his 
possession pertaining to any back 
treatment during the pertinent 
period prior to April 25, 2001, as 
well as the complete names and 
addresses of any physicians or 
medical facilities which provided 
such treatment.  All available, 
actual clinical records (as 
distinguished from physicians' 
statements based upon recollections 
of previous treatment) of any back 
treatment during the pertinent 
period prior to April 25, 2001 
should be obtained from the 
specified health care providers 
(unless they are already associated 
with the claims folders).  To the 
extent the appellant's assistance is 
needed in determining any details 
for an informed request, his 
assistance should be requested as 
indicated.  Appellant should be 
provided release forms and requested 
to sign and return them for each 
non-VA health care provider 
identified.  In the event that 
records are unavailable, this should 
be noted in writing in the claims 
folders.  

3.  The RO should request appellant 
to provide any relevant employment 
medical records, pertaining to the 
period prior to April 25, 2001, that 
he may have in his possession (such 
as any pre-employment/employment 
examinations), as well as the 
complete name and address of any 
former employer(s).  Any relevant 
employment medical records should be 
obtained and associated with the 
claims folders.  Appellant should be 
provided release forms and requested 
to sign and return them for such 
records identified.  If it is 
indicated that no such employment 
medical records exist, this should 
be noted in the claims files and no 
further action needs to be taken.

4.  The RO should request any 
available Administrative Law Judge's 
decision and medical records that 
might be associated with the SSA 
claim filed by appellant.  Any such 
records should be obtained and 
associated with the claims folders.  

5.  The RO should review any 
additional evidence and readjudicate 
the issue of entitlement to an 
increased rating in excess of 20 
percent for the service-connected 
back disability, for the period 
prior to April 25, 2001, including 
the question of assignment of an 
effective date for a 60 percent 
rating for that disability earlier 
than said date, under appropriate 
statutory and regulatory provisions.  
The RO should also consider the 
applicability of extraschedular 
evaluation as well.  

When the aforementioned development has been accomplished, to 
the extent the benefit sought is not granted, a supplemental 
statement of the case should be provided, including 
applicable laws and regulations on the earlier effective date 
appellate issue, and the case should be returned to the Board 
for further appellate consideration, to the extent such 
action is in order.  No action is required of the appellant 
until he is notified.  The Board intimates no outcome in this 
case by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


